DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed with the written response received on May 7, 2021 have been considered and an action on the merits follows.  As directed by the amendment, claims 21, 24, 25, 27, 30, 33 and 36-38 have been amended; claims 1-20 are canceled; and claims 40-44 have been added. Accordingly, claims 21-44 are pending in this application, with an action on the merits to follow.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 21 has been amended to recite that “the elongate opposite edge portions [are] in closely adjacent relationship over the length of the first elongate slit with the wall in a relaxed state and the first accessory separated from the body”, wherein this language is absent from the written Specification (i.e. the phrase “closely adjacent relationship” does not appear in the Specification, let alone the term “adjacent” itself
Claim 38 has been amended to recite that the first elongate slit is “substantially straight”, wherein the phrase “substantially straight” is absent from the Specification.
Claim Objections
Claims 21, 30, 34 and 41-44 are objected to because of the following informalities:  
Claim 21, Line 5: “a wearer’s head” should recite “the wearer’s head”, since “a wearer” is already positively recited in line 4 of the claim.
Claim 30, Line 3: “a wearer’s head” should recite “the wearer’s head”, since “a wearer” is already positively recited in independent claim 21, from which claim 30 depends.
Claim 34, Line 3: “a wearer’s hair” should recite “the wearer’s hair”, since “a wearer” is already positively recited in independent claim 21, from which claim 34 depends.
Claim 41, Line 5: “a wearer’s head” should recite “the wearer’s head”, since “a wearer” is already positively recited in line 4 of the claim.
Claim 42, Line 5: “a wearer’s head” should recite “the wearer’s head”, since “a wearer” is already positively recited in line 4 of the claim.
Claim 42, Line 14: “at least portion” should recite “at least a portion”
Claim 43, Line 2: “the at least portion” should recite “the at least a portion”
Claim 44, Line 2: “the at least portion” should recite “the at least a portion”
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 38, Applicant has amended the claim to recite that the first elongate slit is “substantially straight”, without ever defining this phrase in the Specification, as noted above.  This language combines an approximating term “substantially” with a shape term “straight”.  It is indefinite as to how much the first elongate slit can deviate from being exactly straight (i.e. rectilinear) to a point where it is no longer at least substantially straight (since no particular tolerances are defined in the originally filed disclosure as to how to interpret “substantially” when applied to shape terms), and therefore the metes and bounds of the claim are unclear.  Correction/clarification is required.  For purposes of examination, the prior art’s analogous first elongate slit is not deemed to be required to be rectilinear or straight to any particular degree, absent further distinguishing limitations in the claim.
Regarding claim 41, Applicant recites “the elastic material” (fourth to last line), which lacks clear antecedent basis in the claim.  It appears that “the elastic material” may have been a typographical error and should recite “the elastic component”, since “an elastic component” was positively recited four lines earlier in the claim.  The elastic component is not deemed to inherently have an “elastic material” in the event the elastic component is elastic due to its structure, rather than its material makeup (i.e. a metal spring, for example).  Correction is required.  For purposes of examination, “the elastic material” is being interpreted as “the elastic component”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-23, 25, 27, 28, 30-33, 35, 36 and 38 (claim 38 as best as can be understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blunden et al. (hereinafter “Blunden”) (US 2012/0222331).
Regarding independent claim 21, Blunden discloses a method of configuring a headwear piece (Para. 0019 discloses that the object of the invention can be a hat or a headband, each of which is a headwear piece example; the object is disclosed to have a charm attached thereto (i.e. configuring a headwear piece with a decorative charm)), the method comprising the steps of: obtaining a headwear piece (hat or headband, as noted above, is present, so it has been “obtained”) comprising: a body configured to engage a wearer's head to maintain the headwear piece in an operative state with respect to [the] wearer's head wherein a portion of the body remains exposed to view (Figs. 9 and 10 are referenced for purposes of identifying structures of the object #10; portions (Fig. 2 shows an example of one of the shapes of the openings, which includes a slit with at least some measurable length (i.e. “elongate”), which is bound by two arbitrary opposite edge portions; see annotated partial view of Fig. 2, which is representative of at least one disclosed shape of the openings of Blunden’s device, wherein the edge portions are oppositely positioned about the slit; Examiner notes that the noun term "slit" is very broad and merely means "a straight, narrow cut or opening". (Defn. No. 3 (noun) of "Random House Kernerman Webster's College Dictionary" entry via TheFreeDictionary.com); since the openings #16 of Blunden are bound by straight lines and are narrow at least to some extent (absent further distinguishing language in the claim regarding relative lengths/widths of the edges that define the slit), then the openings are at least one type of elongate slits, inasmuch as the claim defines them; Blunden further teaches that the openings can have “any shape” (Para. 0018)); and a first accessory (charm #18 is a first accessory), with the first accessory in a starting position fully separated from the body (charm starts off not attached to object #10 (i.e. hat or headband); i.e. fully separated from the body; the charm is disclosed as being part of the first accessory into the first opening into an operative position by enlarging the first opening (Para. 0028; Examiner notes that the term "part" is very broad and merely means "a portion, division, piece, or segment of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com); Blunden discloses that the openings expand (i.e. the first opening is “enlarged” by being expanded) to permit the charms to be passed through the object #10 (i.e. wall); Para. 0006 of Blunden) whereby another part of the first accessory is exposed and viewable in conjunction with the portion of the body exposed to view (decorative portion #20 is exposed and viewable in conjunction with the outer surface #44), the elongate opposite edge portions in closely adjacent relationship over the length of the first elongate slit with the wall in a relaxed state and the first accessory separated from the body (see annotated partial view of Fig. 2 below; Examiner notes that the term "adjacent" is very broad and merely means "close to; lying near". (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com); since the identified opposite edge portions are “close to” and “lying near” one another in the illustrated relaxed configuration, they are deemed to be “closely adjacent” to one another; Examiner notes that “closely adjacent” does not require any particular amount of “closeness”, absent further distinguishing language in the claims), whereby the another part of the first accessory performs an aesthetic function and/or a function other than the aesthetic function (decorative portion #20 has a decorative image #34; Examiner notes that “an aesthetic function and/or a function 

    PNG
    media_image1.png
    288
    937
    media_image1.png
    Greyscale

Regarding claim 22, Blunden discloses that the step of directing a part of the first accessory into the first opening comprises directing the part of the first accessory first through one of the oppositely facing surfaces and thereafter through the other of the oppositely facing surfaces (Para. 0028; charm is inserted into one of the holes #16; Figs. 9 and 10 show the charm to have part of it pass through one surface and out through the other surface of the hole #16).
Regarding claim 23, Blunden discloses that the step of directing a part of the first accessory into the first opening comprises causing the another part of the first accessory to project to and beyond the other of the oppositely facing surfaces (Figs. 9 and 10 illustrate this result of the performed step).
Regarding claim 25, Blunden discloses the method further comprising the step of, with the first accessory in the first accessory’s operative position, separating the first accessory from the body (Paras. 0003 and 0033 disclose “removal” of the charm from the object).
Regarding claim 27, Blunden is disclosed such that the body's oppositely facing surfaces include an inside surface and an outside surface where the first opening is can be directed from the starting position from within the head receptacle into the first opening and into the first accessory's operative position (since the holes #16 are expandable (Paras. 0006, 0028-0029) and the decorative portion #20 is actually smaller than the stop #28, which is disclosed as being inserted through the hole from the outside, then the smaller decorative portion (i.e. smaller than the stop) would have the capability to be installed just the same from the inside of the head receptacle, through the hole and into its operative position with the decorative portion #20 visibly exposed; Examiner notes that the method of claim 27 does not require any actual step of the first accessory being directed from a starting position within the head receptacle, only that it “can be” directed in such a direction).
Regarding claim 28, Blunden discloses that there are cooperating connectors on the body and first accessory that engage as the first accessory is moved from the starting position into the operative position to thereby maintain the first accessory in the operative position (Para. 0022 discloses examples of potential cooperating connectors #50/52 that can be used to maintain the charm in an operative position).
Regarding claim 30, Blunden discloses that the wall, where the first opening is located, has a first surface (#46) of the oppositely facing surfaces directly facing [the] wearer's head with the headwear piece in the operative state and the other of the oppositely facing surfaces is an oppositely facing second surface (#44).

Regarding claim 32, Blunden discloses that, with the first accessory in the operative position and the headwear piece in the operative state, the captive part of the first accessory is directly exposed to the wearer's head (stop #28 is captive between the wall of object #10 and the wearer’s head and stop’s surface #31 is directly exposed to the wearer’s head; Para. 0030).
Regarding claim 33, Blunden discloses that, with the first accessory in the first accessory’s operative position, the another part of the first accessory projects away from the body wall (Figs. 9 and 10; decorative portion #20 projects away from the outer surface of the wall).
Regarding claim 35, Blunden discloses the method further comprising the step of causing the first accessory to be maintained in the operative position as an incident of the first accessory moving from the starting position into the operative position (the holes #16 are expandable, wherein the charm is inserted partially through the hole to be held within the opening; charm’s dimensions are larger than the holes’ dimensions to prevent the charm from falling out; Paras. 0028-0029).
Regarding claim 36, Blunden discloses that the first accessory and body are configured so that the first accessory is changeable back and forth between a position fully separated from the body and the first accessory’s operative position without requiring use of any separate fasteners (Paras. 0028-0029 disclose that the charm is 
Regarding claim 38, Blunden discloses that the first elongate slit is substantially straight (see annotated partial view of Fig. 2 above, which show the edges to be straight lines that are parallel to one another, rendering the slit itself to be at least substantially straight, as best as this limitation can be understood).
Claims 42-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoki et al. (hereinafter “Aoki”) (US 2013/0160490).
Regarding independent claim 42, Aoki discloses a method of configuring a headwear piece (Para. 0018 of Aoki discloses that the object of the invention can be a hat or a headband, each of which is a headwear piece example; the object is disclosed to have a charm attached thereto (i.e. configuring a headwear piece with a decorative charm)), the method comprising the steps of: obtaining a headwear piece (hat or headband, as noted above, is present, so it has been “obtained”) comprising: a body configured to engage a wearer's head to maintain the headwear piece in an operative state with respect to [the] wearer's head wherein a portion of the body remains exposed to view (Figs. 10 and 11 are referenced for purposes of identifying structures of the object #10; the object is #10, which is a wall; inner surface #44 is configured to engage a wearer’s head; outer surface #52 is configured to be exposed to view, in use; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)), the body having a wall with oppositely facing surfaces (wall is shown in Figs. 10 and 11, portion made from a deformable material (charm #18 has a connecting portion #22, which includes a stem #28, a base #30 and a stop #32, which is a portion of the charm #18; connecting portion #22 can be made of a “flexible and bendable elastic material (Para. 0020 of Aoki); stop can be flexible and bendable (Para. 0034 of Aoki); flexible/bendable indicates deformability to some degree), with the first accessory in a starting position fully separated from the body (charm starts off not attached to object #10 (i.e. hat or headband); i.e. fully separated from the body; the charm is disclosed as being receivable in any or all of holes #16 of the object #10 (Para. 0019 of Aoki)), directing a part of the first accessory into the first opening into an operative position (Para. 0034 of Aoki describes at least a part of the charm passing through the hole (i.e. being directed into the first opening); Examiner notes that the term "part" is very broad and merely means "a portion, division, piece, or segment of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)) whereby another part of the first accessory is exposed and viewable in conjunction with the portion of the body exposed to view (decorative portion #20 (i.e. another part) is exposed and viewable in conjunction with the outer surface #52), said method further including the step of collapsing the at least [a] portion of the first accessory to thereby allow the part of the first accessory to be directed into the first opening (Para. 0034 describes that the stop’s and stem’s (#32 and #28) flexibility causes it to flex and bend to allow the second end #40 of the stop #32 to pass through the hole (i.e. the flexing and bending occur prior to the stop actually passing through the 
Regarding claim 43, Aoki discloses that the at least [a] portion of the first accessory that is collapsed is a mounting part of the first accessory (the flexed/bent stop is part of the overall structure that performs a function of mounting the charm to the object #10, so it is a “mounting part” inasmuch as this part has been described in the claim).
Regarding claim 44, Aoki discloses that the at least portion of the first accessory that is collapsed is the another part of the first accessory (Aoki teaches an alternative scenario wherein the decorative portion #20 (i.e. the another part) is made of a flexible plastic or rubber (Para. 0029 of Aoki), wherein the decorative portion may flex when the stop #32 is inserted into the hole #16 of object #10 (i.e. the “another part” is the decorative portion, which collapses to some degree when it is flexed)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24, 26, 29 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Blunden as applied to claim 21 (and as applied to claim 25, regarding claim 26) above.
Examiner notes that the following claims are being addressed in order of dependency, since the dependency does not follow numerical order.
Regarding claim 24, Blunden teaches all the limitations of claim 21, as set forth above.  Blunden further teaches that the wall has a second opening spaced from the first opening (Para. 0018 refers to multiple holes (i.e. a second opening is present and is spaced from the first opening)) and further comprising the step of placing one of the first accessory or another accessory in an operative position at the second opening (Para. 0020 states that charms can be attached to any of the holes (i.e. either the first or another accessory is placeable at any of the openings, which includes the “second” opening referenced above)), the first accessory or the another accessory configured to cooperate with the body at the second opening in a same way the first accessory is configured to cooperate with the body at the first opening (the above reference functionality indicates that the charms’ attachment procedure is the same with respect to inserting the charm through a hole that has been expanded, and the hole contracting around the charm’s dimension to hold it thereto (Paras. 0028-0029)), but is silent to specifying that different charms have at least one of a different function and appearance than one another.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art for the second charm to have had a different appearance from the first charm, such as having a different decorative image #34 thereon, for the purpose of enhancing the aesthetics of the hat or  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).  See MPEP 2144.04(I).
Regarding claim 29, the modified method of Blunden is disclosed to teach all the limitations of claims 21 and 24, as set forth above, and further that the first accessory and the another accessory are configured to cooperate with the body at each of the first and second openings in a same manner so as to be interchangeably used at either of the first and second openings (Para. 0020 discloses that the charms can be received in any or all of the holes of the object (i.e. headwear piece)).
Regarding claim 26, Blunden teaches all the limitations of claims 21 and 25, as set forth above.  Blunden’s disclosure teaches that a second accessory can be obtained, but is silent to the method specifically including the step, after separating the first accessory from the body and with the second accessory in a starting position fully separated from the body, directing a part of the second accessory into the first opening first through one of the oppositely facing surfaces and then through the other of the oppositely facing surfaces into an operative position whereby another part of the second accessory projecting beyond the other of the oppositely facing surfaces is exposed and viewable in conjunction with the portion of the body exposed to view, whereby the another part of the second accessory projecting beyond the other of the oppositely facing surfaces performs an aesthetic function and/or function other than an aesthetic function.  However, this method is equivalent to merely an act of taking the 
Regarding claim 39, Blunden teaches all the limitations of claim 21, as set forth above, and teaches that the object #10 can be a hat or a headband, but is silent to any details of the type of hat, or the type of headband, and it cannot be determined whether the headwear piece is in the form of one of: a) an endless band; b) a cup shape without a rim; c) a cup shape with a rim extending fully around the cup shape; d) a cup shape .
Claims 34 and 41 (claim 41 as best as can be understood) are rejected under 35 U.S.C. 103 as being unpatentable over Blunden (as applied to claim 21 above, regarding claim 34), and further in view of Zakarian (US 2009/0199323).
Regarding claim 34, Blunden teaches all the limitations of claim 21, as set forth above, and teaches that there is a second opening spaced from the first opening (multiple holes #16), but is silent to the method further comprising a step of directing [the] wearer’s hair through the second opening with the headwear piece in the operative state.
Zakarian teaches a headwear device that includes an aperture #51 defined by an elastic ring member #50 (Para. 0030 of Zakarian), the aperture devoted to allowing the 
Blunden and Zakarian teach analogous inventions in the field of wearable objects (both including headwear) with elastic openings.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have added an aperture in the back of the hat example of Blunden and passed the user’s hair therethrough, as taught by Zakarian, in order to allow the user to wear a hat and control the hair during activities (Paras. 0012-0014 of Zakarian).

Regarding independent claim 41, Blunden discloses a method of configuring a headwear piece (Para. 0019 discloses that the object of the invention can be a hat or a headband, each of which is a headwear piece example; the object is disclosed to have a charm attached thereto (i.e. configuring a headwear piece with a decorative charm)), the method comprising the steps of: obtaining a headwear piece (hat or headband, as noted above, is present, so it has been “obtained”) comprising: a body configured to engage a wearer's head to maintain the headwear piece in an operative state with respect to [the] wearer's head wherein a portion of the body remains exposed to view (Figs. 9 and 10 are referenced for purposes of identifying structures of the object #10; the object is #10, which is a wall; inner surface #46 is configured to engage a wearer’s head; outer surface #44 is configured to be exposed to view, in use; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)), the body having a part of the first accessory into the first opening into an operative position by enlarging the first opening (Para. 0028; Examiner notes that the term "part" is very broad and merely means "a portion, division, piece, or segment of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com); Blunden discloses that the openings expand (i.e. the first opening is “enlarged” by being expanded) to permit the charms to be passed through the object #10 (i.e. wall); Para. 0006 of Blunden) whereby another part of the first accessory is exposed and viewable in conjunction with the portion of the body exposed to view (decorative portion #20 is exposed and viewable in conjunction with the outer surface #44), whereby the another part of the first accessory performs an aesthetic function and/or a function other than the aesthetic function (decorative portion #20 has a decorative image #34; Examiner notes that “an aesthetic function and/or a function other than the aesthetic function” represents the entire spectrum of potential “functions” that the first accessory can be considered to be performing).  Blunden teaches that the object #10 itself is made of a flexible material that is expandable (Para. 0006, 0028 of Blunden), but does not teach that the object has an elastic component thereon (i.e. an elastic component distinct from the existing object #10) that defines the first opening 
Zakarian, as noted above, teaches a headwear device that includes an aperture defined by an elastic ring member #50 (Para. 0030 of Zakarian), wherein the elastic ring member is operable to be expanded to insert an appendage through the aperture and to be released to capture the appendage within the aperture (see claim 4 of Zakarian).  Zakarian further teaches that the headwear’s surrounding body #20 (i.e. the material that surrounds the aperture) is of knitted or woven construction and is expandable to some extent (Para. 0027 of Zakarian), similarly as Blunden’s surrounding object #10 material is flexible and expandable to some extent, as taught in at least Para. 0006 of Blunden, as noted above.
Blunden and Zakarian teach analogous inventions in the field of wearable objects (both including headwear) with expandable bodies that have openings therein.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have added the elastic ring member to the hole #16 (i.e. first opening) of Blunden in order to provide a structure that assists the expansion of the opening so that the charm(s) can be more easily inserted into the openings with more ease (due to the elastic ring’s elasticity at and defining the opening, as modified), while also providing a reinforcement around the opening via the added elastic ring from Zakarian into Blunden. 

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Blunden as applied to claim 21 above, and further in view of Tuohy et al. (hereinafter “Tuohy”) (US 2014/0208483).
Regarding claim 37, Blunden teaches all the limitations of claim 21, as set forth above.  Blunden teaches that its charm can include various types of connection mechanisms (Para. 0022), but is silent to there being hook-and-loop type fastener components on the body and first accessory that cooperate to maintain the first accessory in the first accessory’s operative position.
Tuohy teaches a hat with an attachable decoration that is held within an opening in the crown of the hat, wherein the connection between the decoration and the crown’s opening includes an attachment mechanism #150 that can include a hook-and-loop mechanism (see Fig. 8; Para. 0030 of Tuohy).
Blunden and Tuohy teach analogous inventions in the field of objects (including headwear) with attachable decorations.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have added the hook-and-loop attachment mechanism #150 of Tuohy to the attachment between the charm and the holes of Blunden, in order to supplement the existing attachment therebetween, and further since hook-and-loop fasteners are very well-known in the art to be used to removably fasten components together.
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Blunden as applied to claim 21 above, and further in view of Rothchild (USPN 1,990,096).

Rothchild teaches a headwear device that includes openings (slits #7) that are openable and closeable via a zipper (slide fastener means #8), including a slide #9 and ornamental pull tab #11 (Page 1, Col. 2, Lines 23-36 of Rothchild).
Blunden and Rothchild teach analogous inventions in the field of headwear with ornamentations.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have incorporated the shape and zipper mechanism of the slit #7 of Rothchild for the opening #16 of Blunden for a variety of reasons, including (but not limited to) providing an additional ornamentation item via the ornamental pull tab #11, while also adding a benefit of a capability of closing the opening (if desired) in the event the wearer is caught in an inclement weather environment, wherein the closed openings would better prevent water/ice/snow from entering interior of the hat through the opening, while maintaining an ornamentation appearance via the zipper pull.
Response to Arguments
Applicant's arguments filed May 7, 2021 (with respect to the applicability of the Blunden prior art reference against the independent claim 21) have been fully considered but they are not persuasive.
Applicant argues that Blunden’s openings do not have opposite edge portions closely adjacent to each other over the length of the openings.  However, as explained 

    PNG
    media_image1.png
    288
    937
    media_image1.png
    Greyscale

As shown above, the openings do have opposing edge portions along a length direction of the openings.  Further, the edge portions are “closely adjacent” to some extent (the two identified edge portions are closer to one another than they are to other structures farther away within the object #10), absent any quantitative dimensional limitations recited in the claim, or some other further structurally-distinguishing language.
Accordingly, the 35 U.S.C. 102(a)(1) rejection of independent claim 21 in view of Blunden is deemed proper and is maintained.
Examiner notes that Applicant’s preemptive arguments against Blunden with respect to new claims 41-44 are deemed moot since Blunden is not being utilized as a 35 U.S.C. 102(a)(1) reference against these claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 USPN 5,799,334 (Griffith et al.) - Hat with openings #34/36 that have an elastic component #44 that define the openings
US 2004/0210983 (Early) - Headwear with opening closeable via zipper
US 2008/0263839 (Stillwell) - Charm attachable to openings in hats (Fig. 3)
USPN 7,698,836 (Schmelzer et al.) - Charm attachable to openings in hats (Col. 4, Line 2)
US 2014/0245521 (Johns) - Charm attachable to opening in hats
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221.  The examiner can normally be reached on Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMESON D COLLIER/Primary Examiner, Art Unit 3732